                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CEAYA L. THOMAS.,

      Plaintiff,                                 Case No. 17-cv-13492
                                                 Hon. Matthew F. Leitman
v.

BANNUM PLACE, INC.,

      Defendant.


DONALD ROSEBROUGH, et al.,

      Plaintiffs,                                Case No. 18-cv-10222
                                                 Hon. Matthew F. Leitman
v.

BANNUM PLACE, INC., et al.,

     Defendants.
_________________________________/

                         ORDER ON MOTION HEARING

      On April 22, 2019, the Court held a motion hearing on pending motions in

both Ceaya Thomas v. Bannum Place, Inc., case number 17-cv-13492, and Donald

Rosebrough, et al. v. Bannum Place Inc., et al., case number 18-cv-10222. For the

reasons stated on the record at that motion hearing, IT IS HEREBY ORDERED as

follows:




                                       1
 
     Defendants’ objections to the Magistrate Judge’s February 6, 2019, discovery

       order (ECF #45 in case number 17-cv-13492 and ECF #36 in case number 18-

       cv-10222) are OVERRULED. All discovery that Magistrate Judge Patti

       ordered Defendants to produce in his February 6, 2019, discovery order shall

       be produced by the Defendants no later than May 20, 2019.

     Plaintiffs’ motions to extend the scheduling orders in both actions (ECF #51

       in case number 17-cv-13492 and ECF #38 in case number 18- cv-10222) are

       GRANTED. The new dates in both actions shall be as follows:

          o Fact Discovery Cutoff:                             August 19, 2019

          o Rule 26(a)(2) Proponent Expert Disclosures:        September 17, 2019

          o Rule 26(a)(2) Rebuttal Expert Disclosures:         October 15, 2019

          o Expert Discovery Cutoff:                           November 14, 2019

          o Dispositive Motion and Challenges to Experts:      December 11, 2019

          o Rule 26(a)(3) Pretrial Disclosures:                February 14, 2020

     Plaintiffs’ motion for default judgment (ECF #54 in case number 17-cv-

       13492) is DENIED without prejudice.

     The parties shall SHOW CAUSE, in writing, by no later than May 13, 2019,

       why these two actions should not be consolidated for all purposes, including

       trial, pursuant to Federal Rule of Civil Procedure 42(a). If any party favors




                                         2
 
      consolidation, the party should present argument why the cases should be

      consolidated. These submissions shall not exceed 10 pages.

      IT IS SO ORDERED.


                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: April 22, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 22, 2019, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764




                                       3
 
